The plaintiff is before us in his effort to show cause why his appeal from the Superior Court’s denial of a request *1013for a preliminary injunction should not be summarily dismissed on the grounds of prematurity and mootness.
Aram K. Berberian, for plaintiff. Julius C. Michaelson, Attorney General, Allen P. Rubine, Assistant Attorney General, for defendant.
After plaintiff had been charged in the District Court with the crime of receiving money under false pretenses, he filed a civil action in the Superior Court, in which he sought preliminary injunctive relief which, if granted, would have enjoined defendant, then a District Court judge,1 from barring a stenographer of plaintiff s choosing from recording testimony once the false pretenses complaint came on for trial in the District Court. The Superior Court’s denial was based on the trial justice’s finding that plaintiff had never asked defendant for her permission to employ his stenographer. Subsequently, plaintiff went to trial on the false pretenses complaint before another District Court judge. At that time he did not make a request that his stenographer be permitted to transcribe the evidence. The District Court judge found plaintiff guilty as charged. The plaintiff s appeal from that action is presently pending in the Superior Court, where there will be a de novo trial.
The plaintiff has failed to show cause. Limiting our decision solely to the issue of prematurity, we would point out that the denial of a request for a preliminary injunction is purely interlocutory and thus lacks the finality which is a requisite to its being reviewed here. Montaquila v. St. Cyr, 120 R.I. 130, 385 A.2d 673 (1978); Corrado v. Providence Redevelopment Agency, 107 R.I. 628, 269 A.2d 551 (1970); Coen v. Corr, 90 R.I. 185, 156 A.2d 406 (1959).
The plaintiffs appeal is denied and dismissed.

 Ms. Justice Grande is now a member of the Superior Court.